LEWIS, J.
The mere fact that appellants received the proceeds of the check from Gangdon would not prevent recovery. If appellants had been misled and had lost an opportunity to otherwise collect their claim from Gangdon, then in my judgment the defense here urged would not be tenable.
But I concur in the view that appellants cannot recover unless they were damaged as a result of the transaction, and that no damage has been shown. Although the court found that appellants had no knowledge or information that the money received from Gangdon was to any extent the proceeds of the check, yet the court also found that they had the check with all the indorsements in their possession, and knew that Thomas had never received it, and had not indorsed it, and that Gangdon had indorsed it, claiming to be the agent of Thomas. It seems reasonably clear that appellants were in possession of all of the facts, and could readily have ascertained by an examination of the bank book that the money paid them by Gangdon was the proceeds of the check. If appellants knew that Gangdon had forged Thomas’ name, and had drawn the money on the check from the local bank, they had every reason for believing that the money placed to their account in the pass book was that identical money. In receiving the money thus paid out by the local bank, appellants ratified the indorsement, and consented to its collection from the bank upon which the check was drawn.
I concur in the result.
On October 2, 1908, the following order was filed:
PER CURIAM.
In a petition for reargument the point is made that when Langdon drew the $1,003.01 from the account of $1,306.97, which stood in the name of P. T. Gangdon & Co., he must be presumed to have drawn $380.25 of his own money and only that portion of the remainder made up of the $926.72 check which was necessary to make the total.of $1,-003.01, and that therefore Andrews & Gage received back but a part *207of the proceeds of the check. If this is the correct view, Andrews & Gage received back but $622.75 of the $926.72, and should recover the balance of $303.97 from the bank. A reargument on briefs is granted on this question only.
On February 26, 1909, the following opinion was filed:
PER CURIAM.
A reargument upon this issue was granted in this case and briefs were duly filed by the parties. After considering the matter fully, we find no reason for changing the decision heretofore filed in this case and the same is hereby adhered to.